Citation Nr: 0305329	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  02-06 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a right ankle disorder, status post 
reconstruction.

2.  Entitlement to an initial compensable evaluation for a 
right ankle surgical scar.





ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel





INTRODUCTION

The veteran served on active duty from April 1996 to March 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which granted service 
connection for status post right ankle reconstruction with 
ongoing pain syndrome and a sensory deficit to the lateral 
aspect, including toes 2 through 5, and assigned a 10 percent 
initial evaluation.  This case has since been transferred to 
the San Diego, California VARO.

In a November 2002 rating action, the RO assigned a separate 
10 percent evaluation for neuropathy of the right foot and a 
separate zero percent evaluation for a right ankle surgical 
scar.  Because these evaluations arose from the appeal of the 
evaluation for the service-connected right ankle disorder, 
they were included in the November 2002 Supplemental 
Statement of the Case.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  In a November 2002 statement, however, the veteran 
indicated that her appeal had been satisfied as to the issues 
of entitlement to higher initial evaluations for right foot 
neuropathy and a left knee disorder (for which she had also 
completed an appeal), and those issues are deemed withdrawn 
from appellate status.  See 38 C.F.R. § 20.204(c) (2002).  
Because no such comments were made as to the right ankle 
surgical scar evaluation, the Board finds that this issue 
remains on appeal.

The Board also notes that the issues of entitlement to higher 
initial evaluations for right knee and cervical spine 
disorders were included in a June 2001 Notice of Disagreement 
and a March 2002 Statement of the Case, but these issues were 
not among the claims listed in the May 2002 Substantive 
Appeal.  Also, the veteran has not separately indicated an 
intent to perfect an appeal as to these issues.  Accordingly, 
these issues are not presently before the Board on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claims.

2.  The veteran's right ankle disorder is productive of pain 
and only minimally limited motion.

3.  The veteran's right ankle surgical scar has been shown to 
be tender on objective demonstration but not productive of 
limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a right ankle disorder, status post 
reconstruction, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5271 (2002).

2.  The criteria for an initial 10 percent evaluation for a 
right ankle surgical scar have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.31, 4.118, Diagnostic Codes 7803-7805 (2002); 67 
Fed. Reg. 58,448 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist her with the development of 
facts pertinent to her claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has afforded the 
veteran VA examinations addressing the degree of her 
disabilities, and there is no indication of additional 
relevant medical evidence that has not been obtained by the 
RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate her claims has also been met, as the RO 
informed her of the need for such evidence in a November 2002 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103.   
This issuance, which includes the newly enacted provisions of 
38 C.F.R. § 3.159, also contains a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claims, as well as which portion of that evidence (if any) 
was to be provided by her and which portion the VA would 
attempt to obtain on her behalf.  The specific requirements 
for a grant of the benefits sought on appeal will be 
discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Specifically, the veteran was advised of the evidence 
required in a June 2002 letter.  The veteran was advised if 
she furnished the names and addresses of her health care 
providers, the RO would help obtain treatment records.  The 
veteran was advised that, if she obtained the record, it 
might expedite the claim.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In cases, however, in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  In every instance where 
the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.


II.  Factual background

In the appealed April 2001 rating decision, the RO granted 
service connection for status post right ankle reconstruction 
with ongoing pain syndrome and a sensory deficit to the 
lateral aspect, including toes 2 through 5, on the basis of 
an in-service right ankle injury and subsequent anterolateral 
reconstruction during service.  A 10 percent evaluation was 
assigned, effective from March 2001.

The RO based the initial 10 percent evaluation on the results 
of a March 2001 VA examination (conducted at a private 
facility).  This examination revealed a scar on the lateral 
aspect of the right ankle, slightly distal to the lateral 
malleolus.  This scar measured five centimeters by two 
millimeters.  The scar was curved and pale in color, but it 
was without keloids and was not tender to palpation.  The 
veteran's posture and gait were normal, and there was no 
swelling or erythema of the right ankle.  Range of motion 
testing revealed right ankle dorsiflexion to 20 degrees, 
without pain; plantar flexion to 45 degrees, without pain; 
inversion to 30 degrees, with 1+ pain; and eversion to 20 
degrees, with 2+ pain.  The examiner described these range of 
motion findings as normal, albeit with pain.  X-rays of the 
right ankle were noted to be unremarkable.  The relevant 
diagnoses were status post right ankle reconstruction, with 
ongoing pain syndrome and a sensory deficit to the lateral 
aspect, including toes 2 through 5; and a well-healed scar of 
the right ankle.  The examiner further noted that the 
veteran's overall disability picture, also including 
bilateral patellofemoral pain syndrome and a cervical spine 
disorder, would limit her walking and running abilities.  

A second VA orthopedic examination was conducted in June 
2002.  During this examination, the veteran reported pain in 
the anterolateral aspect of the right ankle, with an 
occasional "click" with motion; as a result, she stated 
that she was unable to participate in competitive sports.  
The examination revealed a six centimeter scar curving 
anteriorly around the lateral malleolus of the ankle, with 
slight tenderness in this area.  With both active and passive 
movement, there was a slight "click" that appeared to be 
related to a tendon problem, rather than to an interarticular 
problem.  The ankle was not productive of swelling, effusion, 
or interarticular crepitation.  Range of motion testing 
revealed extension to 45 degrees, plantar flexion to 75 
degrees, increased mobility of the right ankle with passive 
inversion to 30 degrees, and passive inversion to 10 degrees.  
In rendering a diagnosis, the examiner noted residual pain in 
the anterolateral aspect of the right ankle but found no 
instability.  No functional impairment was indicated.  X-rays 
revealed mottling in the distal fibula, a grossly intact 
ankle mortise, and no other abnormalities.

III.  Right ankle disorder

The RO has evaluated the veteran's service-connected right 
ankle disorder at the 10 percent rate under 38 C.F.R. 
§ 4.17a, Diagnostic Code 5271.  Under this section, a 10 
percent evaluation is warranted for moderate limitation of 
motion of the ankle, while a 20 percent evaluation is in 
order for marked limitation of motion.

In the present case, the veteran's examinations have revealed 
only very minimal limitation of right ankle motion, 
particularly in terms of plantar flexion and dorsiflexion.  
The primary symptom of this disorder is pain.  Although the 
Board acknowledges that such symptoms as painful motion and 
functional loss due to pain must be considered in the context 
of an increased evaluation claim under 38 C.F.R. §§ 4.40 and 
4.45, the Board is also satisfied that the currently assigned 
10 percent evaluation under Diagnostic Code 5271 fully 
contemplates such pain in the absence of significant 
limitation of motion of the right ankle.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1996).  

The Board has also considered other potentially applicable 
diagnostic code sections.  There is, however, no evidence of 
ankylosis of the ankle in plantar flexion, less than 30 
degrees (20 percent under Diagnostic Code 5270); ankylosis of 
the subastragal or tarsal joint in a poor weight-bearing 
position (20 percent under Diagnostic Code 5272); malunion of 
os calcis or astragalus, with marked deformity (20 percent 
under Diagnostic Code 5273); or astragalectomy (20 percent 
under Diagnostic Code 5274).  

Overall, there is no schedular basis for an initial 
evaluation in excess of 10 percent for the veteran's service-
connected right ankle disorder, status post reconstruction, 
and her claim for that benefit must be denied.  In reaching 
this determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

IV.  Right ankle surgical scar

The RO has evaluated the veteran's right ankle surgical scar 
at the zero percent rate under 38 C.F.R. § 4.118, Diagnostic 
Code 7805.  These provisions have been revised during the 
pendency of this appeal.  See 67 Fed. Reg. 58,448 (2002).  

The Board is aware that the veteran has not, to date, been 
notified of these specific revisions; however, although the 
revisions for evaluating such skin diseases as eczema are 
substantial, the revisions for evaluating scars are minimal, 
with changes to the wording but not the actual substance of 
the relevant diagnostic codes.  Particularly in view of the 
disposition of this claim, the Board has determined that no 
prejudice to the veteran will result from an adjudication of 
this claim in the present decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the applicable laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In a subsequent precedent opinion, however, the VA 
Office of General Counsel determined that when a provision of 
the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
should first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  The Board, however, may apply only 
the prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  See VAOPGCPREC 3-2000 (April 10, 1999).

Under 38 C.F.R. § 4.118, Diagnostic Code 7805, in both the 
prior and the revised versions, a scar is for evaluation on 
the basis of limitation of function of the part affected.

The Board has also noted the provisions of Diagnostic Codes 
7803 and 7804.  Under the old criteria of Diagnostic Code 
7803, effective through August 29, 2002, and thereafter under 
Karnas, a maximum 10 percent evaluation is warranted for 
poorly nourished superficial scars with repeated ulceration.  
Under the revised criteria of Diagnostic Code 7803, effective 
from August 30, 2002, a maximum 10 percent evaluation is in 
order for a superficial and unstable scar.  An unstable scar 
is defined as one where, for any reason, there is frequent 
loss of covering of skin over the scar, while a superficial 
scar is one not associated with underlying skin damage.  
Under the old criteria of Diagnostic Code 7804, a maximum 10 
percent evaluation is warranted for superficial scars that 
are tender and painful on objective demonstration.  Under the 
revised criteria of Diagnostic Code 7804, a maximum 10 
percent evaluation is in order for a superficial scar that is 
painful on examination.

In this case, the Board is aware that the March 2001 VA 
examination did not reveal any specific symptomatology of the 
right ankle surgical scar, including tenderness.  The June 
2002 examination, however, did reveal the area of this scar 
to be tender.  Under the old criteria of Diagnostic Code 
7804, tenderness of a scar presents a basis for a 10 percent 
evaluation.  

The Board also notes that the veteran's right ankle surgical 
scar has not been shown to result in any limitation of 
function of the affected area, and, as such, there is no 
basis for an even higher evaluation for this scar under 
Diagnostic Code 7805.  Rather, the evidence supports an 
initial evaluation of 10 percent, but not more, for the right 
ankle surgical scar.  To this extent, the appeal is granted.

V.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that the service-connected disabilities addressed in this 
decision have markedly interfered with her employment status 
beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2002), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An initial evaluation in excess of 10 percent for a right 
ankle disorder, status post reconstruction, is denied.

An initial 10 percent evaluation for a right ankle surgical 
scar is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

